DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Tables in the Specification are not consistently labeled, for example Table 1 on page 9 is followed by Table A on page 22 then Table C on page 34 and Table B on page 43. The Tables should be renumbered sequentially and the specification amended to reflect the amendments to the Tables.
Appropriate correction is required.
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: Plants Transformed With Mutated Protoporphyrinogen Oxidase Having Increased Tolerance To Herbicides.
Claim Objections
Claim 1 is objected to because of the following informalities:  it is drawn to a method for controlling undesired vegetation at a plant cultivation site, the method comprising the steps of: 
a)    providing, at said site, a plant that comprises at least one nucleic acid comprising a nucleotide sequence encoding a mutated protoporphyrinogen oxidase (PPO) which is resistant or tolerant to a PPO inhibiting herbicide and/or 
b)   applying to said site an effective amount of said herbicide, wherein the mutated PPO comprises a sequence of SEQ ID NO: 2, a variant, derivative, orthologue, paralogue or homologue thereof, in which the amino acid at or corresponding to position 128 of SEQ ID NO:2 is Leu, Ala, Val, Ile, Met, Tyr, Gly, Asn, Cys, Phe, Ser, Thr, Gin, or His, and/or the amino acid at or corresponding to position 420 SEQ ID NO:2 is Ala, Leu, Val, Ile, or Met.
	As written, claim 1 does not require both part a) and part b), so that the claim reads on applying the herbicide without the mutated PPO. Deletion of “or” would correct the claim. 

Claim 7 is objected to because of the following informalities:  it is drawn to a mutated PPO polypeptide, but the conclusion of the claim states that said mutated PPO polypeptide confers increased resistance or tolerance to a PPO inhibiting herbicide in a plant as compared to a wild type plant. It is suggested amending the claim, for example, by inserting the phrase "when expressed" after the word "herbicide" to clarify the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 depends from itself and thus it is unclear what the metes and bounds of the claimed invention are.
Claims 1, 2, 5, 9, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At the instant claims, the limitations “variant”, “derivative”, “orthologue”, “paralogue” and/or “homologue” renders the claims indefinite because it is unclear what the metes and bounds of the claims are. The limitations appear to be functional and do not teach the structural features of the claimed invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At line 1, “useful” is relative and does not define the metes and bounds of the claims, and at line 2 “capable of being expressed” is indefinite because it is unclear how “useful” a plant would be if the polynucleotide is not actually expressed in the presence of the PPO inhibiting herbicide.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic plant cell transformed by and expressing a nucleic acid encoding a mutated polypeptide that confers increased resistance or tolerance to a PPO inhibiting herbicide, (parts a, b and c), does not reasonably provide enablement for part d, a polynucleotide complementary to those polypeptides. The complement of the polypeptide encoding sequences would not encode the polypeptide.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 22 and 23 are drawn to a combination useful for weed control, comprising polynucleotide encoding a mutated PPO polypeptide as defined in claim 7, which polynucleotide is capable of being expressed in a plant to thereby provide to that plant tolerance to a PPO inhibiting herbicide; and (b) a PPO inhibiting herbicide (claim 22), and a process for preparing a combination useful for we control comprising (a) providing a polynucleotide encoding a mutated PPO polypeptide defined in claim 7, which polynucleotide is capable of being expressed in a plant to thereby provide to that plant tolerance to a PPO inhibiting herbicide; and (b) providing a PPO inhibiting herbicide (claim 23).
	Therefore, the claims are drawn to a combination useful for weed control comprising a polynucleotide encoding a mutated PPO polypeptide and a PPO inhibiting herbicide, and process for preparing the combination. However, a polynucleotide and an herbicide are not a combination that could be used for weed control.
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant claims a method of controlling undesired vegetation using a plant comprising an herbicide resistant or tolerant PPO that is a “variant, derivative, orthologue, paralogue or homologue” of instant SEQ ID NO: 2.
	Applicant describes an Amaranthus tuberculatum protoporphyrinogen oxidase (PPO) enzyme in instant SEQ ID NO: 2 and mutated versions thereof, for example those listed in instant claim 9.
	Applicant does not describe the very broad genus of “variants, derivatives, orthologues, paralogues or homologues” of instant SEQ ID NO: 2.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volrath et al, U.S. Patent No. 5,939,602.
	Claims 1 and 2 are drawn to a method for controlling undesired vegetation at a plant cultivation site, the method comprising the steps of: 
	a)    providing, at said site, a plant that comprises at least one nucleic acid comprising a nucleotide sequence encoding a mutated protoporphyrinogen oxidase (PPO) which is resistant or tolerant to a PPO inhibiting herbicide and/or b) (claim 1);
 ….wherein the nucleotide sequence of a) comprises the sequence of SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45 or 47, or a variant or derivative thereof (claim 2). 
	Volrath et al. disclose mutant protoporphyrinogen oxidase (PPO) enzymes that are mutated to be more tolerant of PPO inhibiting herbicides when transformed into plants, and methods of controlling growth of undesired vegetation, which comprises applying to a plant population comprising a plant expressing the mutant PPO an effective amount of a protox-inhibiting herbicide. See entire patent, especially Table 1, and claims 1-141.
	Because of the “and/or” in claim 1, part a) reads on Volrath et al, and part b) is not required. Therefore, the reference anticipates the claims.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aponte et al, US Patent No. 10,041,087, priority date 06/19/12.
	The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Aponte et al. disclose mutated PPO nucleic acids and polypeptides, which when expressed in plants results in plants having increased tolerance or resistance to PPO (benzoxazinone-derived) herbicides, wherein the mutant PPO nucleic acids comprise SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, or variants thereof and encode polypeptides comprising SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, the same sequences as in the instant application. The specification discloses at paragraphs [0249-0251] that the amino acid sequence differs from an amino acid sequence of a PPO of SEQ ID NO: 2 at one or more of the following positions 128, 204, 208, 397, 400, 420, 457; the amino acid at position 128 is other than Arginine; the amino acid at position 420 is other than Phenylalanine, the amino acid at position 128 is Leu, Ala, Val, or Ile; the amino acid at position 420 is Val, Met, Ala, Ile, or Leu. Also taught are methods of making plants and plants transformed with the nucleic acids having increased resistance or tolerance to PPO herbicides, seeds of the plants, methods of controlling undesired vegetation at a plant cultivation site, methods of selecting plants, cells or tissues using the mutant PPO as a selectable marker (paragraph 0042), compounds of the invention in combination with herbicides (paragraph 0214), cassettes and vectors comprising the polynucleotides comprising regulatory regions and chloroplast transit peptides, (paragraphs 0040-0041, 0340, 0367), plant cells mutagenized to obtain a plant containing a mutant PPO nucleic acid wherein the nucleic acid when expressed in a plant renders the plant more resistant or tolerant to PPO herbicides (paragraph 0024). See entire patent and claims. 
Therefore Aponte et al. anticipates the claims.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lerchl et al, US Patent No. 10,100,329, priority date 06/19/12.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Lerchl et al. disclose mutated PPO nucleic acids and polypeptides, which when expressed in plants results in plants having increased tolerance or resistance to PPO (benzoxazinone-derived) herbicides, wherein the mutant PPO nucleic acids comprise SEQ ID NOs: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, or variants thereof and encode polypeptides comprising SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, the same sequences as in the instant application. The specification discloses at paragraphs [0269-0272] that the amino acid sequence differs from an amino acid sequence of a PPO of SEQ ID NO: 2 at one or more of the following positions 128 and 420; the amino acid at position 128 is other than Arginine; the amino acid at position 420 is other than Phenylalanine, the amino acid at position 128 is Leu, Ala, Val, or Ile; the amino acid at position 420 is Val, Met, Ala, Ile, or Leu. Also taught are methods of making plants and plants transformed with the nucleic acids having increased resistance or tolerance to PPO herbicides, seeds of the plants, methods of controlling undesired vegetation at a plant cultivation site (abstract, paragraph 0050, claim 53), methods of selecting plants, cells or tissues using the mutant PPO as a selectable marker (paragraph 0041), compounds of the invention in combination with herbicides (paragraph 0214), cassettes and vectors comprising the polynucleotides comprising regulatory regions and chloroplast transit peptides, (paragraphs 0040, 0960), plant cells mutagenized to obtain a plant containing a mutant PPO nucleic acid wherein the nucleic acid when expressed in a plant renders the plant more resistant or tolerant to PPO herbicides (paragraph 0057). See entire application and claims. 
Therefore Lerchl et al. anticipates the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,041,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘087 Patent claims a subgenus (F420V or F420M) that overlaps and anticipates the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,087,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘460 Patent claims a subgenus/species (128 v and F420V) that overlaps and anticipates the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,100,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘329 Patent claims a subgenus (F420V/M) that overlaps with the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 5-14, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,392,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘630 Patent claims a subgenus that overlaps in scope with the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 20 of U.S. Patent No. 10,968,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘462 Patent claims a subgenus that overlaps in scope with the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,982,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘227 Patent claims a subgenus (128V and F420V) that overlaps and anticipates the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Claims 5-12 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,441,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘154 Patent claims a subgenus (F420V/M) that overlaps with the instantly claimed genus. Hence, the instant claims would have been obvious in view of the claims of the issued Patent. Hence, the instant claims would have been obvious in view of the claims of the issued Patent.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663